Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-60, 62-68, 70 and 71 are pending in Claim Set filed 5/24/2022.
Applicant’s election without traverse of Group I: claims 1-57 and 70, in the reply filed on 11/19/2021 is acknowledged. 
Claims 5, 8-11, 38, 58-60 and 62-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 61 and 69 are canceled.
Herein, claims 1-4, 6, 7, 12-37, 39-57, 70 and 71 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2022 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Withdrawn Rejections
The rejection of claims 1-4, 6, 7, 12-37, 39-57 and 70 under 35 U.S.C. 103(a) as being unpatentable over Kanasty et al (WO2017070612) in view of Sonobe et al (EP0415671, cited in IDS 11/19/21) [Sonobe], Nangia (US20100316712, cited in IDS 11/19/2021) [Nangia], Woodruff et al (Polycaprolactone in the 21st Century, Progress in Polymer Science 35, p.1217, April 2010) [Woodruff], Darby et al (US20110038912) [Darby] and Wnuk et al (USP5939467) [Wnuk) is withdrawn in view of the claim amendments.
The rejection of claims 1-4, 6, 7, 12-37, 39-57 and 70 under 35 U.S.C. 103(a) as being unpatentable over Bellinger et al (WO 2015191920, cited IDS filed 11/19/2021 in view of Sonobe et al (EP0415671, cited in IDS 11/19/21) [Sonobe], Nangia (US20100316712, cited in IDS 11/19/2021) [Nangia], Woodruff et al (Polycaprolactone in the 21st Century, Progress in Polymer Science 35, p.1217, April 2010) [Woodruff], Darby et al (US20110038912) [Darby] and Wnuk et al (USP5939467) [Wnuk) is withdrawn in view of the claim amendments.



NEW GROUNDS of Rejection 
(necessitated by claim amendments)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4, 6, 7, 12-37, 39-57, 70 and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and 48 have been amended to recite in part:
a release-rate modulating polymer film coated on the surface of the at least one elongate member, wherein the release-rate modulating polymer film is configured such that the release of agent or salt thereof from the system in 40% ethanol/60% simulated gastric fluid over one hour is no more than about 40% higher compared to release of agent or salt thereof from an equivalent system in 100% simulated gastric fluid over one hour.
The broad genus subject matter: a release-rate modulating polymer film, would encompass a vast number of varied polymeric materials, of which do not have sufficient description in the specification the following:
Claim 1:
a gastric residence system comprising a therapeutically effective amount of an agent or a pharmaceutically acceptable salt thereof,
wherein:
the gastric residence system has a compacted configuration and an uncompacted
configuration,
the gastric residence system comprises a plurality of elongate members affixed to a
central elastomer,
wherein at least one elongate member comprises:
a carrier polymer,
the agent or the pharmaceutically acceptable salt thereof, and
a release-rate modulating polymer film coated on the surface of the at least one elongate member, wherein the release-rate modulating polymer film is configured such that the release of agent or salt thereof from the system in 40% ethanol/60% simulated gastric fluid over one hour is no more than about 40% higher compared to release of agent or salt thereof from an equivalent system in 100% simulated gastric fluid over one hour;
wherein the gastric residence system is configured to release the agent or the pharmaceutically acceptable salt thereof over a specified gastric residence period.
Claim 48:
A gastric residence system providing an extended release agent dosage form, comprising:
a plurality of elongate members, wherein at least one elongate member comprises a
therapeutically effective amount of an agent or a pharmaceutically acceptable salt thereof and a carrier polymer,
wherein the agent or pharmaceutically acceptable salt thereof is blended with the
carrier polymer such that the agent or salt thereof is distributed throughout the at least one
elongate member, and
a release-rate modulating polymer film coating the at least one elongate member, wherein the release-rate modulating polymer film is configured such that the release of agent or salt thereof from the system in 40% ethanol/60% simulated gastric fluid over one hour is no more than about 40% higher compared to release of agent or salt thereof from an equivalent system in 100% simulated gastric fluid over one hour;
wherein the agent or pharmaceutically acceptable salt thereof comprises about 25% to
about 60% by weight of the at least one elongate member;
wherein the plurality of elongate members are attached to a central elastomer; and
wherein said gastric residence system provides extended release of the agent or pharmaceutically acceptable salt thereof.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by the inventor. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966. "Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: "A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.
The factors considered in the Written Description requirement are 
(1) level of skill and knowledge in the art, 
(2) partial structure, 
(3) physical and/or chemical properties, 
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and 
(5) the method of making the claimed invention.
Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have not been considered, a sufficient amount for a prima facie case are discussed below. 
(1) Level of skill and knowledge in the art: The level of skill and knowledge in the art is high, generally that of an artisan, e.g., PhD chemist skilled in polymer chemistry. structure; 
Regarding (3) Physical and/or chemical properties; (4) Functional characteristics; and, (5) Method of making and/or chemical properties of the polymer films of the claimed invention: The Specification in paragraph [0523] discloses the following:
Coating stability to ethanol
[0523] Drug arms were prepared as above and contained 20(1/o w/w memantine hydrochloride, 0.5% silica, 0.5% alpha tocopherol, 25% Eudragit RS, 5%> P407, and balance 80k PCL. Arms were coated by dip coating using the coating solutions described in FIG. 3A. Memantine release from coated drug arms was evaluated over 7 days in FaSSGF as well as 1 hour in 40%, ethanol in FaSSGF followed by the remainder of the 7 days in FaSSGF. During the 1 hour in 40% ethanol, drug content was analyzed at 15-minute intervals. Results are shown in FIGS. 3B-3E.
[0524] In each case, release was accelerated upon exposure to ethanol during the first hour, Clear differences were observed among coatings with regard to their ability to resist dose dumping in ethanol. Ethanol soluble coatings, such as Eudragit RS, were most susceptible to dose dumping, with a greater than five-fold increase in drug release in 6 hours (FlG.3B). Coatings that are insoluble in ethanol, such as PCL, demonstrated minimal change in drug release upon exposure to ethanol (FIG. 3C). Ethyl cellulose (FIG. 3D) and cellulose acetate (FIG. 3E) coatings displayed intem1ediate ethanol stability. After switching from ethanol to FaSSGF, the remainder of the release profile was generally similar to the release profile observed in FaSSGF without ethanol exposure. 
Thus, it would be obvious to one of ordinary skill in the art that claimed ethyl cellulose (FIG. 3D) and cellulose acetate (FIG.E) fail, to provide adequate support for the limitation: a release-rate modulating polymer film coated on the surface of the at least one elongate member, wherein the release-rate modulating polymer film (e.g., polymer film is caprolactone) is configured such that the release of agent or salt thereof from the system in 40% ethanol/60% simulated gastric fluid over one hour is no more than about 40% higher compared to release of agent or salt thereof from an equivalent system in 100% simulated gastric fluid over one hour; for example, FIG, 3E (Specification [0523-0524) for cellulose acetate as the polymer film shows an increase of at least about 80%.
Accordingly, Instant Specification fails to provide adequate written description to identify the genus of the release-rate modulating polymer films as instantly claimed. Moreover, claim 2 specifically recites cellulose acetate (CA) and ethyl cellulose (EC) as release-rate modulating polymer films, of which the Specification fails to provide support for these claimed polymers as a release-rate modulating polymer films that are coated on the surface of the at least one elongate member, wherein the release-rate modulating polymer film is configured such that the release of agent or salt thereof from the system in 40% ethanol/60% simulated gastric fluid over one hour is no more than about 40% higher compared to release of agent or salt thereof from an equivalent system in 100% simulated gastric fluid over one hour.
Thus, Instant Specification fails to provide support for a genus of release-rate modulating polymer films and/or the claimed polymer films comprising polyglycolic acid (PGA), polylactic acid (PLA), poly(lactic-co-glycolic acid) (PLGA), a polyhydroxyalkanoate (PHA), polyhydroxybutyrate (PHB), polyhydroxyvalerate (PHV), poly(3-hydroxybutyrate-co-3-hydroxyvalerate) (PHBV), polyethylene adipate (PEA), polybutylene succinate (PBS), a polyester with one or more aromatic groups in the main chain, polyethylene terephthalate (PET), polybutylene terephthalate (PBT), polytrimethylene terephthalate (PTT), polyethylene naphthalate (PEN), block or random copolymers incorporating the monomer constituents of any of the foregoing, copolymers of lactide and caprolactone (poly-lactide-co-caprolactone; PLC), cellulose acetate (CA), ethyl cellulose (EC), copolymers of acrylate and methacrylate esters, Eudragit RS; or a mixture of two or more of the foregoing. Moreover, it would be obvious to one of ordinary skill in the art that polycaprolactone (PCL), as demonstrated in FIG. 3C (See Specification [0023-0524]) is the single polymer film that functions within the scope of the limitation wherein the release-rate modulating polymer film is configured such that the release of agent or salt thereof from the system in 40% ethanol/60% simulated gastric fluid over one hour is no more than about 40% higher compared to release of agent or salt thereof from an equivalent system in 100% simulated gastric fluid over one hour.
Furthermore, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic claim. However, it is unquestionable that claims 1 and 48 are broad and generic, with respect to the vast number of polymer films encompassed by the scope of the claims, wherein the possible variations and mixtures thereof are limitless.  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")
 Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the polymer films of instant claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
The remaining claims are rejected at least for the reason that they are dependent on a rejected claim.

Conclusions
No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626